Citation Nr: 0618428	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a stomach condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for a stomach condition.

In February 2005 and November 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in May 2006.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A stomach condition is not etiologically related to 
service.


CONCLUSION OF LAW

A stomach condition was not incurred in or aggravated by 
active duty, nor may incurrence be presumed.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2001, after the enactment of the VCAA.  

RO letters dated in September 2001 and in February 2005 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's stomach condition is not 
warranted, as his current condition is not found to be caused 
or aggravated by his service.

As such, the Board notes that during the veteran's entrance 
examination to service, in August 1966, in his Report of 
Medical History, the veteran noted that he had stomach, liver 
or intestinal trouble.  It was noted that he had intermittent 
abdominal pain with no ulcer.  He related that he had been 
seen by a private doctor, and that no diseases were found and 
the last abdominal pain was noted to have occurred six months 
ago.  In April 1967, the veteran complained of pain in his 
stomach.  He reported having abdominal pain since the age of 
eight and had been hospitalized twice.  An operation was 
considered for his appendix, but the appendix was never 
removed.  The veteran reported that his cramping pain had 
returned after one and a half years.  No diagnosis was 
rendered.  The veteran returned for treatment two days later 
and complained of right lower quadrant pain; however, he left 
before he received treatment.  The July 1968 separation 
examination revealed no disabilities regarding the veteran's 
stomach or abdomen and he did not report any stomach, liver, 
or intestinal trouble on his July 1968 Report of Medical 
History.

The claims folder includes no records regarding stomach pain 
until a March 1999 record from a correctional facility, which 
showed a history of ulcers.  Bureau of Prison medical records 
dated from November 1999 to February 2001 show a diagnosis of 
questionable peptic ulcer disease.  VA treatment records 
dated from September 2001 to January 2005 show a diagnosis of 
gastroesophageal reflux disease (GERD).  Therefore, the 
veteran has evidence of treatment of a stomach problem in 
service and a current disability.  However, the Board does 
not find that there is evidence that the veteran's current 
disability is related to his in-service complaints of stomach 
pain.

As such, the Board notes that in July 2005, the veteran 
underwent a VA examination in order to establish the etiology 
of the stomach complaints.  The examiner noted that the 
claims file, which included the veteran's service medical 
records, was reviewed.  The veteran reported that he had 
stomach problems since he was in the service in approximately 
October 1966 and denied having had stomach problems at any 
other time prior to service.  After physical examination, the 
diagnosis was GERD with chronic duodenitis, mild.  This 
diagnosis was noted to be well documented in the record since 
1999.  The examiner opined that the veteran's in-service 
stomach condition was of unclear etiology prior to active 
duty and the veteran did experience stomach or abdominal pain 
during service; however, there was no evidence to indicate a 
chronic increase in severity of his preexisting condition 
during service.  In addition, the examiner stated that the 
veteran's in-service and pre-service stomach complaints were 
not consistent with his current condition and it was unlikely 
that the veteran's current condition, which was GERD, was 
related to his preexisting condition or to military service 
because GERD is a disease primarily of middle age and 
unlikely to present in childhood.

Further, in January 2006, the veteran underwent a VA 
examination, wherein it was noted that the examining 
physician reviewed the veteran's claims folder.  The 
diagnosis was GERD with mild chronic duodenitis and history 
of gastric adenoma with low-grade dysplasia resected.  The 
examiner opined that it was at least as likely as not that a 
stomach condition was present in service; however, it could 
not be established that the condition clearly and 
unmistakably existed prior to service.  Based on this 
opinion, the Board finds that the veteran's stomach condition 
did not clearly and unmistakably exist prior to service.  
However, even if the veteran's in-service condition did not 
exist prior to service, the Board finds that his current GERD 
is not related to his in-service stomach pain complaints, as 
the January 2006 physician further opined that the veteran's 
current chronic gastritis and gastric adenoma could not be 
said to be etiologically related to his in-service complaints 
because of the difference in presentation of stomach 
complaints.  He further stated that it could not be 
established whether the veteran's gastrointestinal symptoms 
in service were related to the veteran's current 
gastrointestinal disorder.

Hence, as the July 2005 VA examiner stated that the veteran's 
GERD was not related to his in-service stomach pain 
complaints because GERD is usually a middle age disease, and 
the January 2006 VA examining physician opined that because 
of the difference in presentation of his current stomach 
complaints and his in-service complaints, it could not be 
said with certainty that the current condition is 
etiologically related to the veteran's service, the Board 
finds that the preponderance of the evidence shows that the 
veteran's current GERD is not related to his service.


ORDER

Entitlement to service connection for a stomach condition is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


